Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 1 of 36




                            EXHIBIT 3
    Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 2 of 36
                                            Confidential Information, Subject to Protective Order


                              Expert Report of Melodie Peet

Purpose and Scope of Report
This report summarizes my expert opinion regarding the State of Mississippi’s administration,
funding, and oversight of its mental health system. Specifically, I was asked whether the State’s
services are sufficient to prevent unnecessary institutionalization in State Hospitals, and if not,
what changes, if any, the State can make to achieve that goal.


Summary of Opinion
Mississippi can serve people in the most integrated setting as required by the Americans with
Disabilities Act, but currently it does not do so. Mississippi continues to rely heavily on State
Hospitals to serve adults with mental illness, a strategy that other states abandoned decades ago.

People with serious mental illness, including people who have spent lengthy periods in State
Hospitals, can lead productive, stable lives in the community with necessary supports.
Mississippi does not currently provide sufficient community-based services, leaving the State
Hospitals as the only options. Mississippi can make changes to its system to serve people in the
most integrated settings appropriate. To accomplish that goal, the State must shift and maximize
funding, expand critical community-based services and make them available throughout the
State, establish strong coordination and collaboration across the system, provide robust oversight
and technical assistance, and use data to continuously refine and improve its system for serving
adults with mental illness.




                                                 1
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 3 of 36
                                                                  Confidential Information, Subject to Protective Order


Contents
Purpose and Scope of Report .......................................................................................................... 1
Summary of Opinion....................................................................................................................... 1
Background and Experience ........................................................................................................... 4
Methodology ................................................................................................................................... 5
Overview of Mississippi’s Mental Health System.......................................................................... 5
Mental Health Systems with Effective Community-Based Care Reduce Reliance on State
Hospitals ......................................................................................................................................... 7
   Community-Based Mental Health Care Changed the Role of State Hospitals ........................... 8
   Mississippi Acknowledges the Changed Landscape of Mental Health Treatment ..................... 9
Key Community-Based Services Can Reduce Reliance on Hospital Placements ........................ 10
   Crisis Services ........................................................................................................................... 11
   PACT and Intensive Case Management.................................................................................... 12
   Peer Support .............................................................................................................................. 13
   Supported Employment ............................................................................................................. 14
   Permanent Supported Housing .................................................................................................. 14
Mississippi State Hospitals ........................................................................................................... 14
Impact of Institutional Placement in State Hospitals .................................................................... 15
People with Mental Illness, Like People without Disabilities, Prefer to Live in the Community 17
Mississippi Continues to Rely Heavily Upon Segregated Institutional Care for People with
Mental Illness ................................................................................................................................ 18
   Availability of Community-Based Services is Insufficient and Inconsistent ........................... 19
   Mississippi Has Long Known it Must Shift Resources to the Community .............................. 24
   Mississippi Has Not Executed an Effective Plan to Shift Resources and Reduce Reliance on
   Hospitalization .......................................................................................................................... 24
   Mississippi Does Not Effectively Coordinate Admissions and Discharges to Prevent
   Hospitalization and Readmission .............................................................................................. 26
   Mississippi Has A Relatively Low Level of Investment in Its Community-Based System ..... 28
   Mississippi Has Maintained A Relatively High Number of State Hospital Beds ..................... 29
DMH and DOM Could Exercise Their Authority to Shape an Effective Community-Based
Mental Health System ................................................................................................................... 31
Providing Services in the Community Is Typically Less Expensive for States than Relying on
Institutional Care and this Holds True in Mississippi ................................................................... 32
   State Hospital Costs and Financing........................................................................................... 32

                                                                         2
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 4 of 36
                                                                 Confidential Information, Subject to Protective Order


   Community Services Costs and Financing................................................................................ 32
Conclusion .................................................................................................................................... 35




                                                                        3
    Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 5 of 36
                                               Confidential Information, Subject to Protective Order


Background and Experience

In my 40 year career in mental health, I have worked both as a provider of services and as a state
mental health administrator. My resume is attached as Appendix A and includes any
publications I have authored within the last 10 years. After completing a Master’s Degree in
Public Health with a focus on Mental Health Administration at Yale, I spent ten years in
Connecticut as an administrator at community mental health centers. During that time, I oversaw
the development and expansion of community-based services still used today and I partnered in
downsizing state hospitals.
I then served as the Deputy Commissioner of the Connecticut Department of Mental Health,
focusing on community systems development. In that role, I focused on expansion of
community-based services, including supportive housing, and on continuing to decrease reliance
on state hospitals. To support community services, we transferred funds from the hospital
system to the community.
From 1995 to 1999, I was the Commissioner of Mental Health, Developmental Services, and
Substance Abuse Administration in Maine. As Commissioner, I oversaw a substantial increase
in community-based services. Key elements of this effort included establishing key community-
based mental health services statewide, the creation of feedback loops between the community
and my office, and ensuring that offices and agencies involved with the provision of publicly
funded mental health services understood that they were responsible for every person with a
mental illness in their assigned region. The expansion of community services was funded
primarily through a transfer of resources to support community services from state hospitals as
demand for services decreased.
Between 2000 and 2010, my work focused primarily on children’s mental health. As the Deputy
Commissioner of the Department of Children and Families in Massachusetts, my efforts were
targeted to integrating the work of the Departments of Mental Health and Child Welfare. In
Connecticut, as CEO of a state hospital, my efforts centered on trying to move the hospital from
its identity as an isolated stand-alone institution, to becoming a partner with Regional Service
Systems.
In recent years, I have worked as the director of a large non-profit organization delivering
services to people with mental illness and intellectual disabilities.
The length and breadth of my career, combined with my experience managing systems grappling
with balancing institutional and community-based care, gives me an expert perspective from
which to offer opinions on Mississippi’s mental health services.
Within the last four years, I have not testified as an expert, either in a deposition or at trial, in any
cases. I am being compensated at a rate of $175 per hour, plus expenses. My compensation is
not dependent on the outcome of this litigation.




                                                   4
    Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 6 of 36
                                             Confidential Information, Subject to Protective Order


Methodology
To formulate my opinions, I reviewed professional literature, State documents, and deposition
transcripts. A list of information I considered is attached at Appendix B. I also met in person
and by phone with representatives of Community Mental Health Center regions 3, 7, 8, 9, 11, 14,
and 15, CHOICE housing providers Open Doors and MUTEH, consumers and staff at the Opal
Smith Drop in Center, staff and people receiving services at the Stewpot shelter in Jackson, a
chancery court clerk, and a group of advocates. I also visited East Mississippi State Hospital
(EMSH) and the Central Mississippi Residential Center (CMRC). I then applied my experience
and generally accepted standards in the field of mental health administration to the facts and data
I considered.

Overview of Mississippi’s Mental Health System
In Mississippi two State agencies have primary responsibility for designing, funding, and
overseeing the public mental health system: The Department of Mental Health (DMH) and the
Division of Medicaid (DOM). DMH “administers and operates state behavioral health
programs” and is responsible for “certifying, monitoring, and assisting the regional community
mental health centers.” 1 DOM designs and administers the State’s Medicaid program. 2

Currently Mississippi operates four State Hospitals serving adults: North Mississippi State
Hospital, South Mississippi State Hospital, East Mississippi State Hospital, and Mississippi State
Hospital. 3 Excluding forensic beds, the hospitals had 447 adult psychiatric beds in FY 2017 and
served 3,216 people. 4 The State also operates the Central Mississippi Residential Center, which
had 68 beds and served 89 people in FY 2017. 5

Admission to the State Hospitals is achieved through the civil commitment process. 6 The civil
commitment statute in Mississippi provides that people may be committed if the “the patient is a
person with mental illness” and the court finds after “careful consideration of reasonable
alternative dispositions” that there is “no suitable alternative to judicial commitment.” 7 Of
course, the availability of services will impact the court’s assessment of whether there is a
“suitable alternative.” 8



1
  DMH, Annual Report FY2017, 2 [http://www.dmh.ms.gov/wp-content/uploads/2017/09/DMH-FY17-
Annual-Report.pdf].
2
  DOM, About [https://medicaid.ms.gov/about/].
3
  DMH, Behavioral Health Programs [http://www.dmh.ms.gov/who-we-are/psychiatric-hospitals/].
4
  DMH, Fast Facts FY2017, 3-6 [http://www.dmh.ms.gov/wp-content/uploads/2017/09/Fast-Facts-FY17-
Final.pdf] (including acute psychiatric, continuing treatment, medical surgical beds).
5
  DMH, supra note 3; DMH, supra note 4, at 6-7.
6
  See Miss. Code Ann. § 41-21-61 et seq.
7
  Miss. Code Ann. § 41-21-73.
8
  Depending on the county, after a judge orders a civil commitment, the person who was committed may
await a State Hospital bed in the local jail or return home until there is a bed available. Call with
Chancery Court Clerk, May 1, 2018.

                                                  5
    Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 7 of 36
                                              Confidential Information, Subject to Protective Order


Community mental health services are designed, funded, and overseen by DMH and DOM and
primarily provided by fourteen regional Community Mental Health Centers (CMHCs). 9 Both
DMH and DOM have established standards for the community mental health services they fund
and oversee. 10 In addition to providing office-based services like therapy and psychiatry, the
CMHCs provide mobile services including case management and crisis services. Some also
provide more intensive ongoing mobile services and/or operate crisis stabilization units for acute
care.

Funding for behavioral health services is primarily managed and distributed by DMH and DOM.
DMH funds services at the State Hospitals and at the CMRC using almost exclusively State
resources. In FY 2017 the State allocated almost $189 million for the State Hospitals 11 and $7
million to the CMRC. 12 DMH also funds CMHC services through grants. In FY 2017 DMH
granted community providers $26.9 million in State funds for adult community mental health
services. 13 DMH also distributed $4.7 million in federal grants to support community mental
health services. 14

DOM also provides Medicaid reimbursement for some mental health services. Under federal
Medicaid rules, DOM can and does reimburse providers for community mental health services
that are included in the State’s Medicaid service array and provided to people enrolled in
Medicaid. 15 DOM also pays for inpatient psychiatric stays at general community hospitals for
people enrolled in Medicaid. 16 However, for the most part, Medicaid does not pay for stays in
freestanding psychiatric hospitals, including the State Hospitals. 17 In Mississippi, people who
qualify for Supplemental Security Income due to a disability, such as mental illness, are eligible

9
  DMH, Community Mental Health Centers [http://www.dmh.ms.gov/service-options/community-mh-
centers/].
10
   DMH, Operational Standards for Mental Health, Intellectual/Developmental Disabilities, and Substance
Use Disorders Community Service Providers [http://www.dmh.ms.gov/wp-
content/uploads/2016/08/Final-Master-2016-Operational-Standards-for-Distribution-6-17-16.pdf]; DOM,
Administrative Code, Title 23: Medicaid Part 206 Mental Health Services [https://medicaid.ms.gov/wp-
content/uploads/2014/10/AdminCode-Part_206.pdf].
11
   This funding includes funding for non-adult services at the State Hospitals and two nursing homes on
the campuses of State Hospitals. Mississippi State Hospital Budget request for Fiscal Year Ending June
30, 2019 [http://www.lbo.ms.gov/PublicReports/DownloadReportFile?ReportId=52648]; East Mississippi
State Hospital Budget request for Fiscal Year Ending June 30, 2019
[http://www.lbo.ms.gov/PublicReports/DownloadReportFile?ReportId=52586]; South Mississippi State
Hospital Budget request for Fiscal Year Ending June 30, 2019
[http://www.lbo.ms.gov/PublicReports/DownloadReportFile?ReportId=52924]; North Mississippi State
Hospital Budget request for Fiscal Year Ending June 30, 2019
[http://www.lbo.ms.gov/PublicReports/DownloadReportFile?ReportId=52802].
12
   Central Mississippi Residential Center Budget request for Fiscal Year Ending June 30, 2019
[http://www.lbo.ms.gov/PublicReports/DownloadReportFile?ReportId=52679].
13
   DMH, supra note 1 at 24.
14
   Id.
15
   State Plan Amendment 2012-003, Rehabilitative Services [https://medicaid.ms.gov/wp-
content/uploads/2014/01/SPA2012-003.pdf]; DOM, supra note 10.
16
   DOM, supra note 10 at 5.
17
   See 42 U.S.C. § 1396d (a)(29)(B).

                                                  6
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 8 of 36
                                             Confidential Information, Subject to Protective Order


for Medicaid. 18 Most Medicaid beneficiaries in Mississippi now have their care coordinated by a
managed care provider, though a subset of beneficiaries continue to receive services through a
traditional fee for service model. 19

DOM establishes billing rates for services for community-based mental health services. 20 DOM
also establishes caps on the number of units that an individual may receive under fee-for-service
Medicaid. 21 Because Medicaid is a federal-state partnership, the federal government contributes
a share of the cost of Medicaid services. The share paid for by each state varies, with Mississippi
receiving the highest federal participation rate in the country at 75.65% in FY 2018, meaning
that the federal government pays more than three dollars for every one dollar Mississippi pays
for Medicaid services. 22 In FY 2017, Mississippi budgeted $30 million for its State share of the
Medicaid cost for community mental health services. 23

Supported housing for people with mental illness in Mississippi is primarily funded and
administered through Mississippi Home Corporation (MHC). Between fiscal years 2015 and
2018, MHC spent $3.8 million on the supported housing program, called CHOICE. 24


Mental Health Systems with Effective Community-Based Care Reduce
Reliance on State Hospitals
State hospitals, historically called asylums or mental institutions, have existed in the United
States since the late 18th century, and for nearly 200 years, the state hospital was the primary
option for the treatment of persons with serious mental illness. 25 In 1955, the peak census year




18
   DOM, Eligibility Policy and Procedures Manual, March 2018, 101.02.02, 105
[https://medicaid.ms.gov/wp-content/uploads/2017/10/Chapter-101.pdf].
19
   State Plan Amendment, supra note 15; DOM, Medicaid’s Coordinated Care Program Continues to
Evolve and Expand [https://medicaid.ms.gov/medicaids-coordinated-care-program-continues-to-evolve-
and-expand/].
20
   DOM establishes rates for fee for service participants in Medicaid. Those rates provide a floor for
managed care organization reimbursements. See Fee Schedule for Community/Private Mental Health
Centers, Effective July 1, 2018 [https://medicaid.ms.gov/wp-
content/uploads/2014/03/CommunityMentalHealthCenter.pdf].
21
   Id. The caps do not operate as hard limits for people receiving care through managed care
organizations.
22
   Kaiser Family Foundation, Federal Medical Assistance Percentage FY 2018
[https://www.kff.org/medicaid/state-indicator/federal-matching-rate-and-
multiplier/?currentTimeframe=0&sortModel=%7B%22colId%22:%22Location%22,%22sort%22:%22asc
%22%7D].
23
   Recalculation for Anna using FY17 revised [MS-00115749].
24
   CHOICE FEB 2018 Summary [MHC-00017482].
25
   NIH, U.S. National Library of Medicine, Early Psychiatric Hospitals & Asylums, Jan. 18, 2017,
[https://www.nlm.nih.gov/hmd/diseases/early.html#1752].

                                                  7
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 9 of 36
                                              Confidential Information, Subject to Protective Order


for these institutions, there were more than 550,000 people residing in these facilities. 26 At that
time there was not a solid evidence base for effective community-based mental health treatment.
Central to the earliest identity of state hospitals was the element of isolation. State hospitals
were intentionally placed in remote locations away from home and families, and operated as
“total institutions,” which means that all aspects of life were conducted in the same place and
under a single authority, and each phase of the member’s daily activity was carried out in the
immediate company of a large batch of others, all of whom were treated alike and required to do
the same thing together, with all phases of the day’s activities tightly scheduled. 27

Community-Based Mental Health Care Changed the Role of State Hospitals

The mental health clinical landscape began to change in the 1950s and 1960s. Particularly with
the advent of new medications and community-based therapeutic choices, people who were
previously relegated to state hospitals were being served successfully in the community28 With
the growing recognition that institutionalization caused harm, there was a significant shift in the
role of state hospitals. In support of the newly developed community-based services, the
Community Mental Health Act of 1963 (CMHC Act) provided for grants to the states for
construction of an envisioned 1500 community mental health centers nationwide. 29

Subsequent to the passage of the CMHC Act, state hospitals began a process of rapid
transformation in both size and function. In 1950, there were 322 state and county psychiatric
hospitals in the United States, which hospitalized over 500,000 people per year. 30 By 2005,
there were fewer than 225 state and county psychiatric hospitals left, serving about 50,000
people, a tenth of the numbers served in the 1950s. 31 The focus in state hospitals turned to
psychiatric illnesses and away from serving people with alcohol disorders, organic brain
syndrome, drug disorders, developmental disabilities, and the elderly. 32

The CMHC Act was the first of many laws, regulations, and court decisions at the federal level
that recognized the effectiveness of community services and their ability to decrease reliance on

26
   Lutterman, T. & Mandersheid, R., Trends in Total Psychiatric Inpatient and Other 24-Hour Mental
Health Residential Treatment Capacity, 1970-2014, NASMHPD Commissioners Meeting (July 31, 2017),
(slide 10) [https://www.nasmhpd.org/sites/default/files/2%20NRI-2017%20NRI%20Meeting--
Distribution%20of%20Psychiatric%20Inpatient%20Capacity%2C%20United%20States_0.pdf].
27
   Goffman, Erving, Asylums: Essays on the Social Situation of Mental Patients and Other Inmates
(1961).
28
   See Fisher, William H., Geller, Jeffrey., and Pandiani, J., (2009) “The Changing Role of the State
Psychiatric Hospital”, Health Affairs, Vol. 28, No. 3, Page 7,
[https://www.healthaffairs.org/doi/pdf/10.1377/hlthaff.28.3.676].
29
   42 U.S.C. § 2689. This was repealed and replaced with the legislation providing the federal community
mental health block grant, 42 U.S.C. §§ 300x et seq.
30
   Lutterman, supra note 26.
31
   Id.
32
   Lutterman, T., Shaw, R., Fisher, W. & Manderscheid, R. (August 2017) “Trend in Psychiatric Inpatient
Capacity, United States and Each State,” 5 [https://www.nri-inc.org/media/1319/tac-paper-10-psychiatric-
inpatient-capacity-final-09-05-2017.pdf].

                                                   8
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 10 of 36
                                            Confidential Information, Subject to Protective Order


institutional care. The establishment of Medicaid in 1965 provided federally funded insurance to
people with disabilities, including mental illnesses. Within Medicaid, Congress created a
financial disincentive to the use of state hospitals—the Institution for Mental Disease Exclusion
Rule precludes Medicaid matching payments for persons between 21 and 64 years old who are in
state hospitals, nursing facilities, or other institutions primarily engaged in providing diagnosis
and treatment of care of persons with mental illness. 33 Federal Mental Health Block Grant funds
for inpatient services are also dedicated to community services. 34 And the Americans with
Disabilities Act (ADA), the associated regulations, and the Supreme Court’s Olmstead decision
establish the right to receive services in the most integrated setting, a right that relies on the
availability of community-based alternatives to hospitalization. 35

As mental health policy and service utilization tilted away from institutions to community
services, so did funding patterns in most areas of the country. During the 35 years between 1981
and 2015, state hospital spending increased by 143% nationally, while community mental health
expenditures increased by 1,427%. 36

The rights established by federal law and the incentives established through funding policy have
moved mental health systems across the country toward community services as a preferable
alternative to institution-based care and they have led to an evolution in the functioning of state
hospitals. The state hospitals shifted from self-contained providers, to specialized providers
playing a limited role in an integrated service continuum. 37 State hospitals moved from total
institutions where people lived, to being a small component of the service array used in
extraordinary circumstances and for very brief periods. As explained below, the Mississippi
State Hospitals have not yet made this transition. DMH has not created a unified system of care
across the hospitals and community mental health centers. The result is a fragmented treatment
experience for people receiving services that undermines their progress towards recovery.

Mississippi Acknowledges the Changed Landscape of Mental Health Treatment

Eventually recognizing the changed approach to care for people with disabilities, in 2001 the
Mississippi legislature mandated that the State agencies develop a plan to serve people with
disabilities in the most integrated setting appropriate. 38 A report by the legislature’s
Performance Evaluation and Expenditure Review (PEER) committee in 2008 reiterated the need
to shift to a community-based service system for people with mental illness—a move already
made by other states. 39 Since that time, DMH has engaged in strategic planning and has
incorporated goals related to the expansion of community-based services in its strategic plans.

33
   Parks, Joe, and Radke, Alan, (July 2014) “The Vital Role of State Psychiatric Hospitals”, NASMHPD
Technical Report 18, 9.
34
   Lutterman, supra note 32 at 9.
35
   Id.
36
   Id. at 51.
37
   Parks, supra note 33 at 23-26.
38
   Mississippi Access to Care, Sept. 30, 2001, 3 [MS-00013155].
39
   Joint Legislative Committee on Performance Evaluation and Expenditure Review (PEER), Planning for
the Delivery of Mental Health Services in Mississippi (2008) cover page [USDOJ-0000336].

                                                 9
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 11 of 36
                                               Confidential Information, Subject to Protective Order


The first goal of DMH’s current strategic plan is “[t]o increase access to community-based care
and supports for adults and children with mental illness and/or substance use disorders through a
network of service providers that are committed to a person-centered and recovery-oriented
system of care.” 40

Key Community-Based Services Can Reduce Reliance on Hospital
Placements
Extensive research demonstrates that persons who have been patients at state hospitals can be
effectively served in the community. Virtually all individuals once served in the state hospital
can be served in the community when: (1) comprehensive services are available; (2) there is a
public health approach to managing care across all locations of service; and (3) there is a
recovery framework in the system of care.

Key services that reduce the need for hospitalizations include (1) crisis services, (2) Assertive
Community Treatment (also called ACT or PACT), (3) intensive case management, (4) peer
support, (5) supported employment, and (6) permanent supported housing. These services can be
provided in conjunction with traditional office-based therapy and medication management. In
many studies over long periods of time, the findings have been consistent: former hospital
patients can transition to successful community living with the support of community-based
services. 41 Over the past 25 years, multiple studies in the U.S. and abroad have validated the
significant impact that PACT teams have had on reducing hospital admissions and overall bed
days. 42 Similarly, strong research over the last three decades chronicles the ways that mental
health systems around the world have implemented crisis response programs that are ever more
adept at resolving psychiatric emergencies without resorting to hospital admissions. 43 More
recent research also identifies the beneficial impact of supported employment and peer support
services in allowing people to live stable lives in their communities. 44 Leadership in

40
   Mississippi Board of Mental Health, FY2019-FY2021 Strategic Plan, Mississippi Board of Mental
Health, 9 [http://www.dmh.ms.gov/wp-content/uploads/2018/06/FY19-FY21-DMH-Strategic-Plan-
Final.pdf].
41
   McGraw, J., Bond, G., Dretan, L., et al (2006) “A multisite study of Client Outcomes in Assertive
Community Treatment”, Psychiatric Services, 1995, 46:696-701; Olfson, M. (1990) Assertive
Community Treatment: An Evaluation of the Experimental Evidence”, Hospital and Community
Psychiatry, 1999, 41:634-641; Bond, G., Miller, L., Krumwred, R., et all, “Assertive Case Management
in Three CMHCs: A Controlled Study”, Hospital and Community Psychiatry, 1988, 39:422-418.
42
   Clausen, et al. (2016) “Hospitalisation of Severely Mentally Ill Patients With and Without Problematic
Substance Use before and During Assertive Community Treatment: An Observational Cohort Study,”
BMC Psychiatry 16:125.
43
   See NASMHPD, Assessment #3: Crisis Services’ Role in Reducing Avoidable Hospitalization (2017);
Substance Abuse and Mental Health Services Administration, “Crisis Services: Effectiveness, Cost
Effectiveness, and Funding Strategies,” HHS Publication No. (SMA)-14-4848.
44
   Luciano, A. et al, (October 2016) “Hospitalization Risk Before and After Employment Among Adults
with Schizophrenia, Bipolar Disorder, or Major Depression,” Psychiatric Services, 67:10; Hoffmann, H.,
Jackel, D., Glauser, S., Mueser, K. T., & Kupper, Z. (2014), “Long-term effectiveness of supported
employment: 5-year follow-up of a randomized controlled trial,” Am J Psychiatry, 171(11), 1183-1190;
Chien, W. T., & Thompson, D. R. (2013) “An RCT With Three-Year Follow-Up of Peer Support Groups

                                                   10
   Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 12 of 36
                                               Confidential Information, Subject to Protective Order


Mississippi’s mental health service system also recognizes that increasing utilization of these
community-based services will reduce the need for hospitalizations 45 and DMH and DOM
regulations incorporate many of these effective services. 46

Crisis Services

Even with effective ongoing supports, crises will arise that require an immediate, intensive
response to help individuals stabilize in their communities and avoid hospitalizations. An
effective crisis response system that diverts people from hospitalizations includes crisis hotlines,
walk-in crisis services, mobile crisis teams, and crisis stabilization beds.

        Crisis hotlines often provide the first point of contact with the mental health system for
        individuals experiencing a psychiatric emergency. Emergency hotlines should operate 24
        hours a day, 365 days a year and provide screening, triage, assessment, and information
        and referral services. Warm lines are intended to provide social support to persons who
        are not in crisis. They are often staffed by peer workers who can make access to care less
        daunting for people who need assistance. 47

        Walk-in crisis services operate on the “urgent care” model that is prevalent in medical
        care settings. People can come to a center without an appointment and be seen quickly.
        Typically, they provide screening and assessment, brief treatment, and linkage to ongoing
        services. 48

        Mobile crisis teams have been an essential anchor of psychiatric emergency systems for
        over 40 years. Typically, they are available 24 hours a day to respond to people in their
        communities. Team members go to homes, schools, emergency rooms, or wherever a
        person is in crisis. Usually, these teams are staffed by licensed clinicians, with physician
        backup, and they may also include a peer support specialist. They are skilled at de-
        escalating crises and making clinical determinations regarding the need for hospital
        admission. Once the presenting incident is resolved, the teams play an important role in
        connecting people to options for ongoing services. 49

        Mississippi has recognized the value of mobile crisis, explaining: “Without mobile crisis
        intervention, an individual experiencing a crisis may be inappropriately and unnecessarily
        placed in a jail, holding facility, hospital, or inpatient treatment program.” 50


for Chinese Families of Persons With Schizophrenia,” Psychiatric Services, 64(10), 997-1005; Dixon, L.
B., Holoshitz, Y., & Nossel, I. (2016), “Treatment engagement of individuals experiencing mental illness:
review and update,” World Psychiatry, 15(1), 13-20.
45
   Allen Deposition, 26, 35.
46
   See State Plan Amendment 2012-003, supra note 15; DOM, supra note 10.
47
   See Substance Abuse and Mental Health Services Administration, supra note 43 at 11.
48
   Technical Assistance Collaborative, A Community-Based Comprehensive Psychiatric Crisis Response
Services: An Informational and Instructional Monograph, April 2005, 9.
49
   Id. at 9-10.
50
   DMH, supra note 1 at 4.

                                                   11
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 13 of 36
                                             Confidential Information, Subject to Protective Order


        Crisis residential, crisis apartments, or respite services provide a structured, safe
        environment where individuals may go to recover from a psychiatric emergency if they
        need to be out of their home environment for a short period of time, but do not meet
        clinical criteria for hospitalization. Depending on the model, staffing can include
        clinicians, paraprofessionals, peer support staff, or a mix of all three. After resolution of
        the crisis, staff connect the individual to ongoing services. 51

        Crisis Stabilization Units (CSUs) serve people who are experiencing an acute crisis and
        need 24-hour supervision and treatment for a brief period. While similar to traditional
        inpatient care, these programs are focused on crisis resolution and rapid return home. 52
        The typical length of stay in CSUs is less than 5 days. 53 As with mobile crisis and crisis
        respite services, connecting individuals with ongoing support is a key element of crisis
        stabilization unit operations. DMH has explained that with the current CSU structure,
        “[a]n individual can now receive services before they decompensate to the point of
        meeting commitment criteria.” 54

Assembling crisis services as a comprehensive response system closely aligned with ongoing
services, provides an essential safety net that allows people with significant mental illnesses to
live successfully in the community. When determining whether a person who is in crisis and
may pose a risk to himself or others can be treated in a less restrictive alternative, Mississippi’s
CMHC clinicians and chancery courts are constrained by the available resources. Where
alternatives to hospitalization are available, they can rely on those options in many cases. My
review found that the bones of a crisis service system exist in Mississippi, but key elements of
the system, such as mobile crisis and crisis residential services, must be strengthened and
expanded.

PACT and Intensive Case Management

PACT and Intensive Case Management are also core elements that minimize or eliminate the
need for hospitalization. PACT services are provided by a multi-disciplinary treatment team that
has near daily contact with those receiving its services. It is an evidence-based practice (i.e. a
practice that has been extensively studied and whose results have been demonstrated) that is used
to support people who have not been successful using traditional services. Teams include
psychiatrists, nurses, peers with lived experience, employment support specialists, and clinicians,
so that they can address all areas of a client’s life. 55 Some areas of the country have also
established specialized PACT teams to serve rural regions. 56 Intensive case management is a

51
   Technical Assistance Collaborative, supra note 48 at 10-11.
52
   See Technical Assistance Collaborative, supra note 48 at 11; Substance Abuse and Mental Health
Services Administration, supra note 43 at 9-10.
53
   Technical Assistance Collaborative, supra note 48 at 11. In Mississippi average lengths of stay in
CSUs are currently more than 9 days.
54
   Mississippi Works to Improve Crisis Services, Press Release, May 5, 2014 [MS-00053133].
55
   Substance Abuse and Mental Health Services Administration, supra note 43 at 5-6, 14.
56
   Koch, Hannah, Supporting Evidence-Based and Promising Practices: Assertive Community Treatment
Fidelity and Rural Considerations, SAMHSA, March 20, 2018 [https://www.nri-
inc.org/media/1414/olmstead2018_ebp_koch_revised.pdf].

                                                  12
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 14 of 36
                                              Confidential Information, Subject to Protective Order


flexible, mobile service provided by one person or a small team that assists people to make
connections, maintain their medication use, and remain stable in their homes and communities. 57

Having a consistent connection with an individual or a team provides essential relational
connections for persons trying to break a crisis driven pattern of repeated hospitalizations and
brief community stays. Case managers or PACT team members will have opportunities to de-
escalate crises and avoid disruptive inpatient stays. As people learn more about the cycles of
their illness through psychoeducation, they are better able to predict when they will need
intensified supports and can communicate this to their PACT Team or case manager. PACT
team members and case managers may also engage an individual’s loved ones in
psychoeducation to teach coping skills and strategies for managing mental illness. PACT
services are provided at an as-needed level of intensity. Generally, people require more intensive
services when initially discharged, but less so over time (with increases to correspond with acute
need), often transitioning from PACT to a different, less intensive, model of service delivery. 58
Intensive case management provides varying level of support over time to individuals who need
assistance building skills to manage the challenges of life. A provider comes to the person’s
home or community and works with the individual to address needs and develop skills. With
regular support, people are often able to maintain stability and integrate into their communities,
identifying meaningful activities and natural supports. While some people may need only
intermittent or monthly contact, others, particularly those with a history of hospitalization, likely
need more frequent support.

DMH and DOM leadership recognize that PACT and case management can reduce
hospitalizations. 59 Nonetheless, as explained below, PACT is available in select regions in
extremely limited quantities, and case management is not provided intensively.

Peer Support

Peer supports are another important element that yields successful outcomes in community
living. 60 Peer support specialists are people with lived experience of mental illness and recovery
who can offer support from a position of empathy and understanding. They give hope to people
who are struggling with developing new and better responses to the challenge of living with a
serious mental illness. Peers are often included as members of mobile crisis teams and can also
be paired with an Intensive Case Manager to increase the support for an individual. Peer drop-in
centers that offer more informal opportunities to engage with peers, receive support, and build
community are another way to use the skills and wisdom that peers afford.

57
   See Charles Rapp and Richards Goscha (2004) “The Principles of Effective Case Management of
Mental Health Services,” Psychiatric Rehabilitation Journal, Vol 27, No. 4, 319-333.
58
   Huz, S., et al. (June 2017) “Time in Assertive Community Treatment: A Statewide Quality
Improvement Initiative to Reduce Length of Participation,” Psychiatric Services 68:6.
59
   Day Deposition, 192, 224-25; Fleming Deposition, 112; Toten Deposition, 41.
60
   See HHS, Office of Disability, Aging and Long-Term Care Policy (2015), An Assessment of
Innovative Models of Peer Support Services in Behavioral Health to Reduce Preventable Acute
Hospitalization and Readmission; Chien, W. T., supra note 44 at 997-1005; Dixon, L. B., supra note 44 at
13-20.

                                                  13
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 15 of 36
                                              Confidential Information, Subject to Protective Order



Describing the role of peer support, DMH has explained, “[Peer support specialists] contribute
something unique. They are living proof that recovery is possible. CPSSs share lived experiences
and are willing to share their stories to benefit others.” 61 Yet, as described explored below, in
some regions very few people receive this critical service.

Supported Employment

Supported employment is an evidence-based practice that supports individuals to find and
maintain paid, competitive employment. 62 Work can promote stability and connection to the
community. DMH explained the value of supported employment, noting that, “Integration is an
essential part of a person's recovery, and employment can be an essential part of integration.
Employment offers not only independence and a source of income, but opportunities for
interaction with all kinds of people, learning experiences in numerous areas and a greater chance
for integration with the community as a whole.” 63 Nonetheless, as explained below, supported
employment is offered only in four pilot regions and is funded exclusively through State grants.

Permanent Supported Housing

Permanent supported housing, consisting of safe and affordable housing and the support services
that enable people to remain stable in those homes, is the foundation to successful community
living for many individuals living with a psychiatric disability. Permanent supported housing
providers assist people with a range of activities such as locating housing, working with
landlords, supporting employment or obtaining benefits, and facilitating connections with
clinicians and other services. People in permanent supported housing choose their own
roommates, or choose not to have a roommate. 64 Having a stable living situation that is not tied
to compliance with a proscribed treatment regime is a key precursor to recovery and often
eliminates crises that result in hospitalizations.65 However, as I describe below, it is currently
not serving people in all counties and some mental health providers are not even aware of the
program.

Mississippi State Hospitals
Mississippi’s State Hospitals are heavily regimented places where individuals are not allowed to
make basic choices about their daily activities and associations. For example, at EMSH,


61
   Certified Peer Support Specialist Provider Toolkit, page 4 [MS-00007067]; Day Deposition at 258.
62
   See Drake, R., et al. (2016) “Individual Placement And Support Services Boost Employment For
People With Serious Mental Illnesses, But Funding Is Lacking,” Health Aff (Millwood), 35(6), 1098-
1105; Hoffmann, H., supra note 44 at 1183-1190.
63
   DMH, Strategic Plan Highlights, FY15 Third Quarter [MS-00008774].
64
   See Rog, D. et al. (2014) “Permanent Supportive Housing: Assessing the Evidence,” Psychiatric
Services, 65(3), 287-294.
65
   See NASMHPD, Assessment #4: The Role of Permanent Supportive Housing in Determining
Psychiatric Inpatient Bed Capacity (2017).

                                                  14
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 16 of 36
                                               Confidential Information, Subject to Protective Order


admission to the Hospital begins with a full body search and search of belongings. 66 In-person
visits and phone communication with family, friends, or other people who do not live in the
Hospitals are tightly controlled: “[Residents] may place telephone calls on courtesy telephones
according to the unit schedule, and the privilege level of the [resident].” 67 Individuals cannot
choose their own roommates, 68 and all activities, including meals, snacks, sleeping, waking, TV-
watching, and recreational activities are conducted according to schedules that the Hospitals
create and impose unit-wide. 69 State Hospitals also institute level-systems, in which patients
wear colored arm-bands that indicate whether an individual can have visitors and whether they
may wear personal items such as watches and wedding rings. 70
My visit to East Mississippi State Hospital in February of 2018 reinforced the impression created
by my policy review. Every room looked exactly the same: two beds, two small dressers, the
same quilts, no decorations on the walls. Signs indicated that “[a]ctivity rooms are locked.”
Unit schedules did not leave much time for individual treatment. When asked about patient
choice among activities, one of the unit managers responded, “They all get the same thing.” In a
visually impactful illustration of the way EMSH patients are stigmatized, persons being admitted
to the hospital are transported in sheriff’s vehicles, often in handcuffs. When going into the
community on recreational trips, they are transported in vehicles with “Eastern Mississippi State
Hospital” prominently displayed on the doors.
The State acknowledges, and my review confirms, that the State Hospitals are institutions. 71

Impact of Institutional Placement in State Hospitals
Psychiatric inpatient hospitalization can provide necessary therapeutic support under limited
circumstances, but these benefits come with considerable risks that include:

66
   East Mississippi State Hospital (EMSH), Admissions Policy (301-13), 3B(1) [MS-00018427].
67
   EMSH, Telephone Use By Individuals Receiving Services, 3B [MS-00018564]. See also EMSH,
Visitors Policy, [MS-00018566] (restricting time of visits & limiting to individuals 12 and older); South
Mississippi State Hospital (SMSH), Patient Orientation Information [MS-00021997], 6 (no visitors under
age 12 without special orders from a psychiatrist, one incoming one outgoing call per day, 5 min per call);
North Mississippi State Hospital (NMSH), Patient Orientation Information, [MS-00021841], 7 (Phone
Usage rules and restrictions); Mississippi State Hospital (MSH), Program Manual, 2016 [MS-00019304],
58 (phone policy allowing 5 minute phone calls according to unit schedules).
68
   EMSH, Room Assignments Policy, 3B [MS-00018559].
69
   MSH, Building 39 Global Schedule 2017 [MS-00019250]; MSH, Building 45 Global Schedule [MS-
00019252]; NMSH, Programming and Activities Schedules [MS-00021844]; NMSH, Patient Orientation
Information [MS-00021841], 7 (describing meal times, sleep/wake schedule, and restrictions on television
watching); SMSH, Patient Orientation Information [MS-00021997], 6 (meal schedule), 7 (bed & waking
times); EMSH, Unit schedules at [MS-00018442], [MS-00018445], [MS-00018451], [MS-00018454];
EMSH, meal times schedule at [MS-00018463].
70
   MSH, Medical Psychiatry Unit Program Manual 2016, Appendix B, 22 [MS-00019309] (describing
armband level system); SMSH, Patient Orientation Information, 4-5 [MS-00021997] (Level System with
Armbands described); NMSH, Patient Orientation Information, 1, 3 [MS-00021841] (Level System with
Armbands, privilege of wearing wedding ring and watch).
71
   Stipulation signed by the Parties on April 3, 2018.

                                                    15
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 17 of 36
                                             Confidential Information, Subject to Protective Order


     •   Loss of control over one’s own life
     •   Stigma
     •   Loss of basic human rights
     •   Physical injury
     •   Psychological trauma
     •   Potential retraumatization
     •   Segregation away from one’s family, home, social network, and source of income.

The potential for these consequences varies depending on the person’s underlying condition, the
environment on the hospital unit; the degree to which the individual is involved in his or her
treatment decisions; the training and attitudes of staff; and the degree to which a person remains
connected to his or her prior life while hospitalized. Most of these outcomes are risks regardless
of the duration of an inpatient stay.

Authorities in the field since the 1960s have confirmed the above. In Erving Goffman’s seminal
work on institutions and their impact on people, he identifies disabilities as “attributes that are
deeply discrediting” and further notes that because of this, people with disabilities are
marginalized, mistreated, and stigmatized by society. 72 The harms caused by institutional
settings are collectively known as “institutionalization syndrome,” which is “the syndrome first
recognized and described in inpatient psychiatric facilities, which is now used to describe a set of
maladaptive behaviors that are evoked from the pressures of living in any institutionalized
setting.” 73 Patients become habituated to the routines, structures, and lack of control that are
central to life in state hospitals. They become deskilled and fearful about resuming their lives in
the community.

Nationally, since most long stay patients left the hospitals during the 70’s and 80’s, there are
relatively few people left who are victims of this consequence of long-term hospital stay,
Mississippi, however, continues to use the State Hospital for very long-term stays of 180 days or
more, with 8%, or 319 of the 3,952 individuals who were in a Mississippi State Hospital between
October of 2015 and October of 2017 experiencing a stay of more than 180 days. 74 For these
individuals, the development of passive dependent “sick role” behavior associated with
institutionalization, is an on-going risk.

As our understanding has grown regarding the impact of traumatic events on an individual’s
well-being, there has been a parallel rise in awareness of the importance of listening to the voices
of mental health consumers regarding what they experience as helpful versus harmful in their




72
   Goffman, E., Notes on the Management of Spoiled Identity, (1963), 3. See also Chow, W. & Priebe, S.
(2013) “Understanding Psychiatric Institutionalization: A Conceptual Review,” BMC Psychiatry, 13:169,
9-10.
73
   Johnson, M. and Rhodes, R., (Spring 2007) “Institutionalization: A Theory of Human Behavior and the
Social Environment,” Advances in Social Work, Vol. 8 No. 1, 219.
74
   Descriptive Statistics, Expert Report of Todd MacKenzie.

                                                  16
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 18 of 36
                                             Confidential Information, Subject to Protective Order


interface with the treatment system. 75 The experiences that people receiving services have
shared with me over the years evoke the concept of “sanctuary trauma,” a term coined to define
the experience of individuals who turn to social systems for help, only to find themselves
traumatized or retraumatized by those very institutions. 76
In an important study of consumer self-reports about their experiences on inpatient units, Karen
J. Cusack, et al, interviewed 57 individuals who had used the public psychiatric hospitals that
were part of the South Carolina DMH system. 77 Forty-seven percent reported experiencing a
DSM IV-defined traumatic event while in the hospital. The most frequent events were
witnessing physical assaults (22%) and experiencing a physical assault (18%). 78 Summarizing
the results of the study, the authors stated, “This study provides initial empirical support for
concerns raised by consumer and advocacy groups that the psychiatric setting can be a
frightening and/or dangerous environment. In general, the results of this study indicate that
mental health consumers have experienced a number of traumatic, humiliating, or distressing
events during their hospitalization. In addition, results indicate that consumers are adversely
affected by these experiences.” 79
The findings of this study and the other research noted above are aligned with feedback I
received from trauma survivors and mental health providers when I was Commissioner of
Mental Health in Maine. People who used public mental health systems wanted alternatives to
hospitalization.

People with Mental Illness, Like People without Disabilities, Prefer to
Live in the Community
Available studies show that people with mental illness nearly universally prefer to live in
integrated community settings rather than in institutions. One article reviewed the findings of
eight studies that surveyed consumers about their experiences of community re-entry following
inpatient care and their preferences for hospital versus community living. 80

The reviewed studies surveyed a total of 415 clients with severe disabilities and extended periods
of hospitalization. They lived in the U.S., the United Kingdom, and Canada. When asked about
their preference for community versus hospital living, 98% stated a clear preference for the
community. Reasons for this choice included the freedom, autonomy, mobility, privacy, safety,
and proximity to friends and family that community living afforded. Conversely, participants
identified the disadvantages of hospitalization as becoming stigmatized and rejected, and the loss

75
   Cusak, K., et al., (May 2003) “Trauma Within the Psychiatric Setting: A Preliminary Empirical
Report.” Administration and Policy in Mental Health, Vol. 30:5, 454
[http://psychrights.org/articles/psychiatrictrauma.pdf].
76
   Id.
77
   Id. at 455.
78
   Id. at 457.
79
   Id. at 458.
80
   Davidson, L. et al., (1996) “Hospital or Community Living? Examining Consumer Perspectives on
Deinstitutionalization,” Psychiatric Rehabilitation Journal, Vol. 19:3, 51-55.

                                                 17
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 19 of 36
                                              Confidential Information, Subject to Protective Order


of autonomy, privacy and dignity. Given choice, people want to live in communities, surrounded
by people that they choose, engaging in activities that are gratifying to them.

During the course of my career, regardless of the position, it has been my practice to talk to as
many service recipients as possible, to try to ascertain their satisfaction with the services I was
involved with providing. I do not recall a service recipient who told me they preferred hospital
to community living. The same was true of my time in Mississippi. During a meeting in March
of 2018 with individuals who had used the state hospitals in Mississippi, people expressed a
strong preference for community living as opposed to institutional care. Some of their comments
in this regard were:
     •   “Being homeless is better than being in a State Hospital”
     •   “People don’t feel safe” [in the State Hospitals]
     •   “You are herded around like cattle” [in the State Hospitals] 81
The client review in this case similarly found that nearly all the sampled clients were open to
receiving services in the community rather than at State Hospitals. 82
My opinion was also confirmed by state officials who acknowledge the general preference for
community living. In her deposition on March 29, 2018, Veronica Vaughn, then-Director of
Adult Services for the Mississippi Department of Mental Health, addressed the issue of whether
consumers prefer community living to being in the hospital. In response to a question about
whether a person would choose a community-based living arrangement over an institutional one,
Ms. Vaughn responded, “I would expect them to choose the community.” 83 In response to the
question, “Why would you think that a person would choose a community-based living
arrangement over an institutional one?” Ms. Vaughn responded, “More freedom …it’s not ideal
to live in a hospital.” 84

Mississippi Continues to Rely Heavily Upon Segregated Institutional
Care for People with Mental Illness
Though Mississippi has long known that it over-relies on State Hospitals and must shift
resources to the community, it has been slow to do so. To make the necessary shift to a
community-based system of care, Mississippi needs a clear vision for its community-based
system, a long-term plan for realizing the vision with clear, measurable targets, effective
strategies for building the community system, and strong leadership advocating for, in some
cases, difficult changes. In my experience, when service planning it is important to consider
data, such as clinical evidence of need, utilization, billing, stakeholder input, cost, human capital,
and available resources. Mississippi has not taken the necessary steps to achieve a community-
based system of care.

81
   Meeting at Opal Smith Peer Drop In Center.
82
   Email from Robert E Drake, July 25, 2018 [USDOJ-0011092].
83
   Vaughn Deposition, 29.
84
   Id. at 29-30.

                                                  18
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 20 of 36
                                               Confidential Information, Subject to Protective Order



Availability of Community-Based Services is Insufficient and Inconsistent

Since at least 2010, 85 Mississippi has funded scattered evidence-based programs essential to
reducing the use of State Hospitals, but they are not available in sufficient quantity to meet
existing need, and the State has failed to ensure geographic access to these services throughout
the State. A state’s role in administering mental health services includes designing the service
array to include necessary services, creating structures to manage the delivery, funding services,
ensuring those services are available throughout the state in sufficient quantities, and providing
technical assistance and oversight to manage the quality of services.

The State has been aware of the limited availability of key community-based services and lack of
coverage across geographic regions of the state for many years. For example, in a FY 2013
strategic planning exercise, the State identified inconsistencies in service availability across the
state, and the implementation of evidence-based services pilot programs in isolated areas of the
state as weaknesses in its community mental health system. 86 Similarly, in 2014, the PEER
Committee issued a report to the State Legislature which examined the decision by DMH and the
Mississippi State Hospital to redirect resources from the hospital’s Community Services Division
back to inpatient care. 87 Recognizing the inadequacy of community-based services, the report
urged the State to “follow the mandates of state law,” and provide core mental health services to
those who need them, ensuring that such services are, “accessible and delivered preferably in the
communities where these citizens live.” 88

Despite years of attention, progress toward ensuring that community mental health services are
available to all has been slow. By its own measure, DMH found that in FY 2017, 39% of the
State’s population continued to lack access to community based mental health services. 89
Further, at his recent deposition, former Adult Community Services Bureau Director Andrew
Day confirmed that none of the community-based services are available throughout the State. 90

To the extent that the state fails to offer the critical array of services to people at risk of entering
a State Hospital, it will continue to rely upon the restrictive setting of the State Hospital.
Medical Director Robert Maddux explained that “it’s quite frequent” that an individual remains
in the hospital because a discharge destination has not been identified. 91 Currently many key
services are available only in pockets of the State and/or are provided in very limited quantities.
For example, the State has developed eight PACT teams, leaving many regions without any
PACT services. 92 Similarly only four of fourteen CMHC regions have supported employment

85
   Charts Data for Meeting with Governor, 7.17, 3 [MS-00015033].
86
   DMH, SWOT 2, Weaknesses, 3 [MS-00014902].
87
   PEER, A Review of the Closure of the Mississippi State Hospital’s Community Services Division,
2014 [USDOJ-0000338].
88
   Id. at 51.
89
   DMH, FY18 Performance Measures, 1 [MS-00017889].
90
   Day Deposition, 69.
91
   Maddux Deposition, 147.
92
   DMH, supra note 89 at 1.

                                                   19
     Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 21 of 36
                                             Confidential Information, Subject to Protective Order


for people with mental illness, 93and the CHOICE permanent supported housing program does
not serve individuals in every region. 94 Making these critical services available to people who
are in or at risk of entering a State Hospital is central to reducing the State’s reliance on
institutionalization.

Examples of the insufficiencies in the current service array follow.

        1. Crisis Services

Mobile crisis has been a Medicaid billable service in the State since 2012 and all community
mental health center regions also receive grants for this service.

Nonetheless, the service is provided unevenly. I learned from a former mental health center
employee in one region that because of where the mobile crisis team is based within the region, it
only responds to crises in one of the covered counties. 95 The disparate service availability is also
demonstrated by the data on the number of people who received any mobile crisis service by
region. In all of 2017 one CMHC region provided only 17 after-hours mobile crisis responses
and only 170 mobile crisis responses total, while another region provided 381 after-hours mobile
responses and 7,552 total. 96 One region provided only 22% of its crisis responses face to face. 97
And all the regions I spoke with primarily offer “mobile” crisis services at their offices during
normal business hours. 98 In effect, many regions are primarily providing walk-in crisis services
in place of mobile teams. Mobile, face-to-face crisis response is a critical, front-line service that
can reduce inpatient utilization and should be expanded.

The State is not maximizing the Medicaid reimbursement for this service and is instead
supporting the service almost exclusively with State grant dollars. 99 In fiscal year 2017 the State
reported that 15,668 people received face-to-face mobile crisis services, but in calendar year
2017 the two Medicaid managed care companies paid for a total of 817 people to receive the
crisis response service. 100 Billing varied widely by CMHC region—in 2017 two regions
received no managed care funds for this service. 101 This was especially surprising because the
crisis response database shows 7,012 mobile crisis contacts with people on Medicaid. 102 While
some State funding will always be necessary to pay for start-up costs and crisis services to those


93
   DMH, Community Expansion Funds, 2016, 2 [USDOJ-0000889].
94
   Meeting with MUTEH; Mississippi’s Annual Affordable Housing Conference 2018, All Aboard:
Reaching the Special Needs Population, Map of Counties Served, 20 [USDOJ-0008426].
95
   Call with Chancery Court Clerk, May 1, 2018.
96
   Mobile Crisis Response Team Data Report, Southwest MS Mental Health Complex [USDOJ-0011208];
Mobile Crisis Response Team Data Report, Region 8 Mental Health Services [USDOJ-0011170].
97
   Mobile Crisis Response Team Data Report, Singing River Services [USDOJ-0011247].
98
   CMHC Interviews.
99
   DMH, supra note 1 at 4.
100
    Id.; Berkeley Research Group, Analyses for Systems Expert [USDOJ-0008432]; Email from Berkeley
Research Group, July 26, 2018.
101
    See Berkeley Research Group, Analyses for Systems Expert [USDOJ-0008432].
102
    Mobile Crisis Response Team Data Report, Summary [USDOJ-0010910].

                                                 20
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 22 of 36
                                                Confidential Information, Subject to Protective Order


who are uninsured, it appears that the State is not requiring or incentivizing providers to
maximize Medicaid reimbursement for crisis response.

Crisis residential services and stabilization units likewise are available only in parts of the State,
although regions without crisis residential are currently growing that service. 103 The State has
recognized that, like mobile crisis services, crisis residential services decrease reliance on
inpatient care, explaining that CSUs “offer time-limited residential treatment services designed
to serve adults with severe mental health episodes that if not addressed would likely result in the
need for inpatient care.” 104 Over 3,100 people were served in the eight existing CSUs in FY
2017, with average lengths of stay of 9.53 days. 105 Like the mobile crisis service, these also are
primarily, unnecessarily funded by DMH grants despite being Medicaid reimbursable. 106 The
two Medicaid managed care companies paid for only 433 people to receive the crisis residential
service in 2017. 107 Maximizing Medicaid reimbursement for crisis services, among others, could
increase State funds available for additional community-based services. And reducing lengths of
stay in CSUs would increase availability of beds to divert additional people from State Hospitals.

         2. PACT and Intensive Case Management

In Mississippi, there are currently eight PACT teams. The teams are based in Greenwood,
Vicksburg/Yazoo, Hattiesburg, Gulfport/Biloxi, Jackson, DeSoto, Tupelo, and Meridian and
served a total of 387 people in fiscal year 2017. 108 Though one of the tasks of PACT team
members is to assist people receiving PACT services with enrolling in benefits, the two
Medicaid managed care companies paid for PACT services for only 123 people in 2017. 109
There was also variation in billing across the regions who provide PACT, with one region only
receiving payment for 4 PACT recipients. 110 This is particularly surprising because PACT is
provided to people with severe symptoms who have not benefitted from traditional outpatient
treatment 111 and who therefore are more likely to be eligible for Medicaid than the general
population of individuals with mental illness. Also surprising was the lack of intensity of service
for those who were receiving PACT; the average number of units of PACT that people receiving
the services from one of the managed care organization was 48 units per year, while the average
number of units for the other one was 165. 112 While some PACT recipients certainly taper their


103
    Allen Deposition at 42-43; DMH Executive Staff Meeting, April 18, 2018 [MS 00144800].
104
    DMH, supra note 1 at 17; See also Day Deposition at 103, 192.
105
    Id.; DMH, supra note 4 at 9.
106
    See id.
107
    Berkeley Research Group, supra note 101.
108
    DMH, supra note 1 at 5.
109
    Berkeley Research Group, supra note 101.
110
    Id.
111
    DMH, supra note 10 at 205. There are ways for the State to do this without discouraging CMHCs
from providing PACT to the uninsured. For example, the State could require the teams to provide
evidence for each grant funded PACT recipient that they are seeking Medicaid eligibility or that there is a
reason the individual is ineligible for Medicaid.
112
    Berkeley Research Group, supra note 101. Because the amounts paid by both managed care
organizations is similar, it may be that one of the managed care organizations uses 15 minute increments
as the “unit” for measurement, while the other organization counts the units in hours.

                                                    21
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 23 of 36
                                              Confidential Information, Subject to Protective Order


intensity of service over time, it is surprising that Medicaid paid for so few units for the average
recipient.

Not only has the State failed to maximize Medicaid reimbursement for PACT, the State has also
failed to utilize all the PACT resources that are currently in place. In total the eight existing
teams could serve up to 640 people, but three years after the newest team formed they are
nowhere near capacity. Given that 743 people had multiple State Hospital placements between
2015 and 2017, it is difficult to understand why so few people are receiving the limited PACT
services currently available. 113 The State does not appear to be incentivizing referrals to the
service either, given the low goals for referrals in the State Hospital goals submitted to the
Legislative Budget Office. 114

Intensive case management could be provided in Mississippi through the Community Support
Service, though it is not currently provided as an intensive service. While the maximum number
of units a person can currently receive under fee-for-service Medicaid in Mississippi is 400 15-
minute increments per year, 115 in 2017 the average number of units one managed care
organization actually paid for was 15 and the average for the other managed care organization
was 65. 116 In effect, case management is provided as a monthly check, insufficient support for
many people who have experienced mental health crises and institutionalizations.

         3. Peer Support

Peer support was established in Mississippi in 2012 and there are now 159 certified Peer Support
Specialists. 117 Nonetheless, in two regions fewer than five people received peer support through
managed care in 2017. 118

         4. Supported Employment

In Mississippi, this service has been offered through grants in four regions since 2015. In fiscal
year 2017, 116 people achieved paid competitive employment through the supported
employment service. 119 While this is currently a Medicaid service for people with intellectual
disabilities in Mississippi, the State is funding the service for people with mental illness
exclusively using federal grants and State dollars. DMH leadership indicated that they hoped to
work with DOM to fund the service through Medicaid in the future, but have yet to do so. 120




113
    Descriptive Statistics, Expert Report of Todd MacKenzie.
114
    See LBO Program Performance Indicators and Measures, 11-17 [MS-00012444].
115
    Medicaid, Billing Guidelines for Community Mental Health Services [https://medicaid.ms.gov/wp-
content/uploads/2014/03/CommunityMentalHealthCenter.pdf].
116
    Berkeley Research Group, supra note 101. Again, the organizations may be counting units differently,
with one using 15-minute units and the other using one-hour units.
117
    DMH, supra note 1 at 7.
118
    Berkeley Research Group, supra note 101.
119
    DMH, supra note 4 at 9.
120
    Hutchins Deposition, 148-49.

                                                  22
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 24 of 36
                                              Confidential Information, Subject to Protective Order


         5. Permanent Supported Housing

After engaging the Technical Assistance Collaborative to assist the State in designing a
Permanent Supported Housing Program, 121 in 2016 Mississippi launched its CHOICE
Program. 122 Through CHOICE, the State provides supported housing through a combination of
subsidies and housing supports to people with serious mental illness, particularly those who are
transitioning from a State Hospital. As of March 2018, however, CHOICE had housed only 311
people, though Mississippi Home Corporation leadership has estimated that the number of units
that would bring Mississippi in line with national trends is 2,600 units. 123 The average annual
cost of serving a person on CHOICE is $8,015 per person. 124 While the program is technically
available statewide, there are some regions where no one is receiving the service. 125 Leadership
at one mental health center I spoke with were not even aware that the program was available. 126

The CHOICE program was established as a bridge subsidy with the goal of transitioning subsidy
recipients onto a federal housing voucher, into a long term affordable housing placement, or into
independence within one year. While that is a laudable goal and many people will be able to
transition off the voucher in that time, some people will need longer term assistance and will be
unable to access a federal voucher. Increasing flexibility in the program to meet the needs of the
small group that continues to need a subsidy after one year is critical to achieve the goal of
maintaining people in the community.

         6. Insufficient Core Service Array

The State should redefine the essential core services and determine needed additional capacity
for each service category.

The inconsistency of service provisions across regions is enabled by DMH’s requirements for
Community Mental Health Centers (CMHCs). Each CMHC is required to provide the following
“core” adult mental health services in every county of the CMHC’s catchment area: Outpatient
Therapy; Community Support Services; Psychiatric/Physician Services; Crisis Response
Services; Psychosocial Rehabilitation; Inpatient Referral; Pre-Evaluation Screening for Civil
Commitment (required only for centers operated by regional commissions est. under MCA
Section 41-19-31 et seq.); Peer Support Services; Targeted Case Management Services; and
Support for Recovery/Resiliency Oriented Services. 127

On the one hand, DMH does not currently consider key services such as PACT and supported
employment to be core services for adult mental health, so CMHCs are not required to provide
them. On the other hand, the State includes PACT services as a rehabilitative service under its

121
    MAC, Housing Report, April 2014 [MS-00001223].
122
    Mississippi CHOICE NCSHA Presentation, 2 [MHC-00013231].
123
    Mokry Deposition, 71, 139-42.
124
    Mississippi CHOICE supra note 122 at 8-9; Mokry Deposition, 165-66.
125
    Reaching the Special Needs Population, supra note 94.
126
    Meeting with Region 15 CMHC Leadership.
127
    DMH, Operational Standards, July 2016, 11 [http://www.dmh.ms.gov/wp-
content/uploads/2016/06/Final-2016-Operational-Standards.pdf].

                                                 23
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 25 of 36
                                             Confidential Information, Subject to Protective Order


Medicaid State Plan 128 and Medicaid rules require that State Plan services be available
statewide. 129 Because neither DOM nor DMH has ensured that all CMHCs in the State provide
PACT services, PACT coverage is patchy and currently offered by only 8 of 14 CMHCs (and
even then, sometimes only in part of the region served by the CMHC). 130

The State has long been aware of the need to expand core services to ensure statewide coverage
of the services that are most effective at reducing the need for hospitalizations. In 2013, DMH
conducted a survey of community mental health services stakeholders as part of a legislatively
established Best Practices Committee. 131 The results indicated that the providers, consumers, and
family members who interact with Mississippi’s community mental health system want to see
the expansion of core services to include PACT, supported employment services, transportation,
permanent supported housing, and additional crisis services. Nonetheless, the core service array
remains inadequate.

Mississippi Has Long Known it Must Shift Resources to the Community

Ten years ago, the PEER Committee report reaffirmed the need, identified in the MAC Plan, to
focus resources on serving people in the community. 132 Summarizing its findings, the PEER
Committee stated, “Although the mental health environment in the United States has
dramatically changed from an institution based system to a community system in recent years,
Mississippi’s mental health system has not reflected the shift in service delivery methods.” 133
Addressing the funding issue, it continued, “The board [of mental health] has not aggressively
sought plans for reallocation of resources to meet emerging needs, in addition to efforts to seek
additional funding to meet those needs.” 134

In response, the Department of Mental Health incorporated the goal of shifting funds from the
hospitals to the community in its first strategic plan in 2010. 135 However, the State failed to
actually shift any funds from the State Hospitals to community services until 2018, nearly two
years after the Department of Justice filed this lawsuit, ten years after the PEER report, and
nearly twenty years after the development of the MAC plan. 136 And the community services
remain under-funded.

Mississippi Has Not Executed an Effective Plan to Shift Resources and Reduce Reliance
on Hospitalization

During the 2001 Regular Session, the Mississippi Legislature passed House Bill 929, which
provided for the development of a comprehensive Olmstead Plan to address the needs, service
128
    Medicaid, State Plan, 17 [https://medicaid.ms.gov/wp-content/uploads/2014/01/SPA2012-003.pdf].
129
    42 CFR 431.50.
130
    Charts Data for Meeting with Governor, 7.17, 3 [MS-00015033].
131
    DMH, Summary of Findings, [MS-00017178].
132
    PEER, supra note 39 at cover page.
133
    Id.
134
    Id.
135
    Mississippi Board of Mental Health & DMH, FY2010-2020 Strategic Plan, 3 [USDOJ-0001457].
136
    Bailey Deposition, 25-26; Allen Deposition, 40.

                                                 24
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 26 of 36
                                             Confidential Information, Subject to Protective Order


options, and service settings for persons with disabilities.137 The goal was to have community-
based services available by June 30, 2011, for all persons for whom such services were deemed
appropriate. 138

The plan, called the Mississippi Access to Care (MAC) Plan, identified changes needed to create
a service delivery system that allows individuals with disabilities to live and work in the most
integrated setting of their choice, including data collection and transition from an institutional
care model. 139
The State issued a report on progress toward implementing the MAC Plan in 2003, indicating
that the plan had not been implemented. 140 The State’s PEER committee again reported that the
State had not implemented its Olmstead Plan as of 2008. 141 When asked at his June 2018
deposition if the State has an Olmstead plan, the current Deputy Executive Director of the
Department of Mental Health testified, “I’ve never seen one.” 142

In recent years the State has established MAC 2.0, a committee run by the Division of
Medicaid. 143 In 2016 that committee released a report on community services that the
Department of Mental Health and Division of Medicaid were providing. 144 However, the report
did not lay out any plan or next steps for meeting the stated goal of serving people in the most
integrated setting appropriate. 145

Apart from this limited Olmstead planning, the Department of Mental Health has engaged in a
regular strategic planning process since 2010. However, the strategic plans do not serve as
effective tools for moving the system. Many of the dozens of objectives, outcomes, and
strategies included in the plans lack specific, measurable targets. 146 For those objectives without
measurable targets, the program leader responsible for the goal simply determines whether, in
their judgement, the State is “on track” to meet the objective for progress reports. 147 And there
are no guidelines for selecting the targets that do exist. 148 These facts reduce the utility of the
plan as a measure of success. Worse, in the past where a specific target for reducing
readmissions by 2% was included and then the State did not meet the target, rather than problem




137
    Mississippi Access to Care, 3 [MS-00013155].
138
    Id. at 8.
139
    Id. at 13-17.
140
    Mississippi Access to Care, Implementation Report #1, May 30, 2003, 1 [MS-00013151].
141
    PEER, supra note 39 at 32.
142
    Allen Deposition, 164.
143
    Mississippi Access to Care, Plan Update, May 12, 2016 [MS-00001234] [hereinafter, MAC 2.0
Update]. In fact, DMH leadership could not even clearly articulate what MAC 2.0 was. Vaughn
Deposition, 18.
144
    MAC 2.0 Update [MS-00001234].
145
    Id.
146
    Mississippi Board of Mental Health, supra note 40 at.11-18.
147
    Bailey Deposition, 92-93.
148
    Bailey Deposition, 80; Hutchins Deposition, 184-87.

                                                 25
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 27 of 36
                                             Confidential Information, Subject to Protective Order


solving and continuing work to meet the goal, DMH removed the target from future plans. 149
Overall, the plan fails to set out a clear vision for what the mental health system should look like
and fails to identify the key, measurable metrics that will indicate whether the State has realized
the vision.

Mississippi Does Not Effectively Coordinate Admissions and Discharges to Prevent
Hospitalization and Readmission

DMH’s structure, policies, and budgeting do not support an integrated system designed to meet
the mental health needs of its citizens. To prevent unnecessary hospitalizations, hospitals and
community providers must work as a unified, well-managed system of care, not as monolithic
entities, each pursuing a clinical course that is unrelated to others. A public health approach is
designed around one agency taking responsibility for the care of its clients throughout their
treatment. Case management and care planning are continuous and a unified treatment team
designs the care for an individual. When there is a single point of responsibility, providers
cannot “pass the buck” as the person receiving care moves through the system.

Once a single responsible entity has been identified, incentives, including additional funds for
community providers, can be built into the system to prevent hospitalizations. If, in spite of
efforts to divert a person from the hospital, the individual is ultimately admitted, the responsible
entity ensures that the hospital team is informed about the treatment plan and the events that
precipitated admission. They work in partnership with the hospital staff to ensure that the
inpatient clinical work is targeted to specific goals in the ongoing treatment plan, and that the
individual is returned to the community as quickly as possible. Entity staff continue to work
with the individual and identify any changes that are necessary to services the individual will
receive in the community. They then prepare services that are needed before discharge and
begin to support the person immediately after they leave the hospital. With clear accountability
vested in one entity, people can be diverted or quickly discharged from inpatient care and can
avoid the proverbial cracks in the system.

The structure within DMH does not facilitate integrating State Hospitals with community
providers. This was starkly highlighted in the deposition of the director of the East Mississippi
State Hospital, who testified that he views the role of the Hospitals in the transition process as
being “to get [patients] in contact with the community mental health center as a good, you know,
‘here they are.’ You know, ‘we've stabilized them, this is the medication that they're on.’” 150
Another indication of this lack of integration is that oversight for the State Hospitals and
community providers is assigned to two different Bureaus. 151 Budgeting for mental health
services is done individually for each Hospital, with a separate lump sum budget for the
community services that DMH funds. 152 And while the CMHCs are required to screen people

149
    Compare Mississippi Board of Mental Health, FY2017-FY2019 Strategic Plan, 10
[http://www.dmh.ms.gov/wp-content/uploads/2016/07/FY17-FY19-DMH-Strategic-Plan-Final.pdf] with
DMH, End of Year Progress Report FY16-FY18, 1 [USDOJ-0001475].
150
    Carlisle Deposition, 151.
151
    DMH, Organizational Chart FY2019, 2 [MS-00145436].
152
    See LBO, Consolidated Budget Request FY2019, 9-3, 9-8, 9-14, 9-15 [MS-00012444].

                                                 26
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 28 of 36
                                              Confidential Information, Subject to Protective Order


for admission to the State Hospitals, 153 they are not required to participate in discharge planning
and are not compensated for participating to the extent that they do. 154 In fact, in 2017 only 20%
of Mississippi State Hospital patients were visited by a CMHC representative before
discharge. 155
Mississippi’s coordination between State Hospitals and community providers both on admission
and in preparation for discharge fails to promote quick return and effective reintegration into the
community. State Hospital staff do not work to divert people from Hospitals, even when they
have no beds available. One social worker testified at her deposition that she does not work with
CMHCs or courts to identify alternatives to commitment. She explained, “My work with them
starts once they are admitted. Nothing prior.” 156

Currently, while community providers are required to screen people prior to civil commitment,
they are not routinely included in the intake process when people enter the Hospitals. 157 Because
the outpatient treatment plan is not used as a basis for hospital treatment, Hospital clinicians are
deprived of the insight that their community providers can offer. Even though community
providers and the State Hospitals both submit data about clients into the State’s Central Data
Repository, the Hospitals cannot use it to determine whether a person who is admitted was
previously receiving community services. 158 This may delay the successful treatment and
resolution of a crisis. Further, Hospital clinicians, unconnected with the realities of the
community-based providers, often start patients on medications that are unavailable or
unaffordable in the community. 159 Upon release, if the person cannot afford the medication, he
will stop taking it soon after discharge, decompensate, and end up back in the hospital. And until
a few months ago, when individuals receiving Medicaid entered a State Hospital, their benefits
were terminated, rather than being suspended, resulting in delays to accessing services upon
discharge. 160 Coordination of treatment for those who enter a State Hospital could reduce
lengths of stay and decrease the chance of readmission.

Mississippi is also failing to conduct effective discharge planning with warm hand-offs to ensure
that people who leave the Hospitals are connected to the services they need immediately. For
example, the Social Services Director at East Mississippi State Hospital explained that the
Hospital’s role in coordinating care at discharge is “limited.” 161 Hospital staff merely “make the


153
    DMH, supra note 10 at 11 (Rule 3.1.A.1.g).
154
    CMHC Interviews; see also Fleming Deposition, 190-91.
155
    MSH, Strategic Plan Report FY2017, 11 [MS-00019983].
156
    Newbaker Deposition, 34.
157
    CMHC Interviews.
158
    Jones Deposition, 35 (“Q. Can a State hospital use information from the CDR to determine whether a
person has received services from a CMHC before being admitted to the State hospital? A. Not at this
time.”)
159
    CMHC Interviews.
160
    Interagency Agreement Between the Division of Medicaid in the Office of the Governor State of
Mississippi and the Mississippi Department of Mental Health (Eligibility), April 23, 2018 [MS-
00144829].
161
    Newbaker Deposition, 182.

                                                  27
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 29 of 36
                                             Confidential Information, Subject to Protective Order


referral to the community mental health center.” 162 The only coordination they do after
discharge is collecting information on whether the referred patient attended his appointment. 163
Outpatient clinicians are not included in discharge planning, and at times, are not notified of
discharges until they have already occurred. 164
Taking a systems approach to managing care, in place of siloed services, can prevent admissions,
reduce lengths of stay in Hospitals, and reduce the likelihood of readmissions.

Mississippi Has A Relatively Low Level of Investment in Its Community-Based System

Mississippi’s heavy reliance on State Hospitals is reflected in the proportion of the State’s mental
health spending that is invested in State Hospitals as compared to community services. Across
the country, states have drastically reallocated funds, focusing funding on community services.
States often expand community-based services and reduce hospital beds, moving resources to the
community before and as units close. That is the approach that I took as a state mental health
administrator to ensure that people who are no longer served in the state hospital system are
receiving sufficient supports to avoid institutionalization. Unfortunately, while the State
Hospital budgets in Mississippi were reduced in recent decades as beds closed, that money was
cut from the DMH budget rather than being shifted to the community. 165

While it still invests a relatively low proportion of State funds in community services,
Mississippi has continued to invest significant resources in new State Hospital buildings. After
building North and South Mississippi State Hospitals, the State invested in new units at
Mississippi State Hospital, and East Mississippi State Hospital is currently undergoing a
complete rebuilding at a cost of at least 31 million dollars. 166 Rather than consolidating with
other State Hospitals because of deteriorating building conditions at East Mississippi State
Hospital, the State invested in new construction that was still ongoing when I visited.

Previously, the Legislative PEER Committee report had found,
         Although Mississippi’s expenditures for community-based services for mental illness
         have increased, the rate of increase has been much slower than the nationwide rate of
         increase. In FY 1983, 31% of Mississippi’s expenditures were for community-based
         care. By FY 2005, community-based services had increased to 44%, but this increase is a
         much smaller rate or increase than the national average. From FY 1983 to FY 2005, the
         nationwide average for expenditures for community-based services for mental illness had
         increased from 35% to 70%. In FY 2005, Mississippi had yet to follow the national trend
         set fifteen years ago [in 1993], of devoting the majority of its mental health expenditures
         to community-based service.” 167


162
    Id.
163
    Id. at 188-89; See also Wuichet Deposition, 84-85.
164
    CMHC Interviews.
165
    DMH, Letter from Edwin LeGrand to Angela Ladner, December 8, 2010 [MS-00015331].
166
    Id.
167
    PEER, supra note 39 at 29.

                                                 28
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 30 of 36
                                              Confidential Information, Subject to Protective Order


An examination of fiscal expenditures for mental health services in the United States shows that
Mississippi is out of step with the rest of the country in the way that it apportions its service
dollars. In Fiscal Year 2015, State Mental Health Authority expenditures totaled more than 43
billion for the 50 states, the District of Columbia and Puerto Rico. Including the federal
Medicaid matching funds for community-based care, nationally 75% of the expenditures were
for community services; 22% for state psychiatric hospitals; and 2.4% for administration,
research and training. 168 The average percentage of state expenditures supporting state hospitals
was 28%. 169 In Mississippi, only 61% of the State Mental Health Authority (DMH) expenditures
were spent on community-based services and 37% went to support the State Hospitals. 170

Though they are indicative of the mismatch between Mississippi’s spending and its stated
priorities, the numbers above disguise the true concentration of Mississippi’s institutional
spending. The calculations above include the generous federal contributions to Mississippi’s
Medicaid services. 171 For 2017, Mississippi calculated that, excluding the federal Medicaid
contributions, only 35.65% of its mental health spending went to community-based services. 172

In my experience managing the mental health systems in two states, I learned that the
reallocation of resources is the key strategic challenge to successfully growing community
systems of care. Resources are finite in every state and it will always be a challenge to find
additional resources to devote to the funding of community programs. But, generally, those
resources go farther outside the gates of the state hospital. Necessary reforms are possible
because programs like PACT, Crisis Stabilization Units, and Mobile Crisis Teams can replace
much of the role historically played by state hospitals. As noted above, whenever the State
moves dollars from a State Hospital that does not receive Medicaid reimbursement to community
services that are covered under Medicaid, those dollars generate four times the buying power.
Part of the challenge for departments of mental health is the need to educate key stakeholders,
including legislators, about their ability to reduce reliance on hospitals by building up
community services. The State is well-positioned to expand community services by shifting
resources and maximizing federal contributions to the system.

Mississippi Has Maintained A Relatively High Number of State Hospital Beds

Since 1950, state hospital beds nationally have been cut to less than 10% of the peak number. 173
As of 2014, there were about 20,000 people in state and county psychiatric hospitals across the


168
    NRI SMHA Expenditures FY 2015 Table 7 [USDOJ-0008429].
169
    Id.
170
    Id.
171
    Federal Financial Participation in State Assistance Expenditures; Federal Matching Shares for
Medicaid, the Children's Health Insurance Program, and Aid to Needy Aged, Blind, or Disabled Persons
for October 1, 2017 Through September 30, 2018, Federal Register, Vol. 81, No. 220,
[https://www.federalregister.gov/documents/2016/11/15/2016-27424/federal-financial-participation-in-
state-assistance-expenditures-federal-matching-shares-for].
172
    Recalculation for Anna using FY17 Revised [MS-00119098].
173
    Lutterman & Manderscheid, supra note 26 at slide 10; Lutterman, T., et al. (Sept. 7, 2010) Funding
and Characteristics of State Mental Health Agencies, HHS Pub No (SMA) 09-4424.

                                                  29
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 31 of 36
                                               Confidential Information, Subject to Protective Order


country. 174 Despite some bed closures at its State Hospitals since 2000, Mississippi had over 18
beds per 100,000 State residents in 2014, among the highest in the country. 175 The fact that
Mississippi State Hospital still has nearly 100 continuing care beds and a medical surgical unit is
particularly noteworthy and unusual. In fact, the Medical Director of DMH testified at his
deposition that over a year ago he had consulted with Hospital clinicians and determined “if the
appropriate settings were available in the community for [the continuing care] population, that 50
percent or better of these patients could be served in the community.” 176 Across the country,
long term treatment beds are typically reserved for difficult forensic cases, while individuals who
have complex medical needs arise while in a state hospital are usually transferred to a
community hospital to have those needs addressed.
While some acute psychiatric capacity is necessary, my experience in other states shows that
states need fewer beds when effective crisis and community-based services are available. Even
Mississippi now seems to acknowledge that it can continue to reduce its inpatient capacity.
When asked at his deposition if he believes that an “increase of community-based services will
decrease reliance on the State hospitals,” DMH Deputy Executive Director Steven Allen
answered, “Yes.” 177 For the first time this year, the DMH strategic plan includes a goal of
decreasing admissions by 10%. 178 While an important start, DMH leadership acknowledged that
this was selected because it was deemed a very achievable goal—“a low benchmark”—for the
first year and not a long term goal. 179 Mississippi should continue to move resources to the
community to support the expansion of intensive services, which will enable it to decrease its
State Hospital beds.

The shifts in capacity nationally accompanied a changed approach to mental health treatment. A
report by the National Association of Mental Health Program Directors in 2017 found that “the
state mental health [agencies] … have drastically reorganized their approach[] to providing care
over the past 44 years, shifting resources and workforce to focus on delivering community-based
outpatient services that have included intensive evidence-based services, such as Assertive
Community Treatment (ACT), designed to reduce the need for intensive inpatient services.”

Fear of insufficient psychiatric inpatient capacity has recently been a theme in the media and has
been evident in Mississippi. 180 In my experience, this fear is proven to be unfounded when
effective community-based services are available.




174
    This does not include forensic patients who are in the hospital for competency restoration or because
they have been found not guilty by reason of insanity. Lutterman & Manderscheid, supra note 26 at slide
19.
175
    Id. at slide 31.
176
    Maddux Deposition, 32.
177
    Allen Deposition, 26.
178
    Mississippi Board of Mental Health, supra note 40 at 11.
179
    Allen Deposition, 29
180
    DMH, supra note 165.

                                                   30
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 32 of 36
                                                Confidential Information, Subject to Protective Order


DMH and DOM Could Exercise Their Authority to Shape an Effective
Community-Based Mental Health System
DMH and DOM do not use the tools at their disposal to create the community-based mental
health system they say they want. As a service administrator, I used tools including data,
regulation, funding incentives, and coordination across agencies to move strategically toward an
effective community-based service system.

The two agencies conduct limited data analysis and data sharing. To the extent that they do
collect and share data, the agencies do not use that data to drive decisions. 181 In fact, while
DOM regularly provides data to DMH on Medicaid utilization, no one at DOM reviews that data
to guide its actions and DMH leadership also does not review the data. 182 DOM also collects
robust data sets on its behavioral health services from its managed care organizations, but does
not use that information to drive its mental health service system. 183 While DMH has
occasionally run analyses of how much money it allocates to institutions as compared to
community services, those assessments are often completed in response to an external request
rather than as a regular management tool. 184 Further, Hospital leadership does not use the data
they collect for strategic planning on issues such as readmission to guide program development
and decision-making. 185

DMH and DOM both take a limited view of their authority, in spite of the powers that they
actually have. 186 DMH does not require providers to take steps that could increase provision of
services, such as maximizing Medicaid enrollment and billing, fully enrolling their PACT teams,
referring clients for CHOICE, and participating in discharge planning from State Hospitals.
These are the types of requirements that I would have imposed on providers in my time as a state
mental health administrator.




181
    See Jones Deposition, 48-49, 69-70.
182
    Toten Deposition, 22-23; Hutchins Deposition, 45; see also Allen Deposition, 77-78.
183
    Toten Deposition, 109.
184
    See Allen Deposition, 69; Bailey Deposition, 217-18; Breland Deposition, 137.
185
    Carlisle Deposition, 146.
186
    See Allen Deposition, 45, 61. “They have an executive director, they have a board. It's their agency.
And I don't feel like I can tell them what to and what not to do.”


                                                     31
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 33 of 36
                                               Confidential Information, Subject to Protective Order


Providing Services in the Community Is Typically Less Expensive for
States than Relying on Institutional Care and this Holds True in
Mississippi

State Hospital Costs and Financing

Serving people in the community is typically less expensive for states than serving those
individuals in hospitals because of the high cost of hospital care and because federal funds can be
leveraged to support community services.

As is the case elsewhere, the per diem costs for hospital care in Mississippi are much higher than
for community care. In FY 2017, according to the State’s calculations, per diem costs for the
State Hospitals ranged from $419-$522 per person per day. 187 Using these numbers, cost for a
full year in the State Hospitals ranges from $152,935 to $190,530. Based on the State’s reported
average lengths of stay and costs per day for acute beds in 2017, the average costs for acute stays
in the State Hospitals were as follows:

 Hospital                   Average Length of         Cost Per Day               Average Cost
                            Stay
 EMSH                       40 days                   $522                       $20,880 188
 MSH                        38 days                   $422                       $16,036 189
 NMSH                       32 days                   $419                       $13,408 190
 SMSH                       24 days                   $466                       $11,184 191

These represent costs for one stay of average length in the acute psychiatric units at the State
Hospitals, as reported by the State. However, this does not take into account the fact that during
the two-year period reviewed, October 2015 - October 2017, 743 patients had more than one
admission, with 82 individuals having four or more admissions during the two year period. 192
These people would have cost the State more than the cost of an average stay. This also does not
take into account the differences in the cost per stay between units at a given hospital and the
different sizes of those units. Because State Hospitals generally do not receive Medicaid funds,
these stays are financed almost entirely with state dollars.

Community Services Costs and Financing



187
    Interrogatory Responses [MS-ROGS-00000127, MS-ROGS-00000162].
188
    Interrogatory Responses [MS-ROGS-00000127]. Note that this is an average of the 47-day average
length of stay in the male receiving unit and the 23-day average length of stay in the female receiving
unit. This is a straight average though there was heavier male representation, so it is a low estimate.
189
    Interrogatory Responses [MS-ROGS-00000144].
190
    Interrogatory Responses [MS-ROGS-00000162].
191
    Interrogatory Responses. [MS-ROGS-00000166].
192
    Descriptive Statistics, Expert Report of Todd MacKenzie.

                                                    32
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 34 of 36
                                             Confidential Information, Subject to Protective Order


States have successfully used a variety of strategies to finance the expansion of community-
based services. The largest shift in the past 50 years has been an increased reliance on Medicaid
funding for mental health services. When state hospitals were the primary providers of mental
health services, state and local dollars funded care. After the policy shift towards community
care in the 1960’s and the establishment of Medicaid, there has been a steady shift of funding,
from states to the Federal Government. 193 In Mississippi, the federal government pays 75.65%
of each dollar spent on Medicaid services for Medicaid beneficiaries. 194 Mississippi’s Federal
Medical Assistance Percentage (FMAP) is the highest in the nation. 195 Therefore, state dollars
can buy more services when used to leverage federal Medicaid funding for community services.

To effectively leverage federal Medicaid dollars, individuals who are eligible for Medicaid must
be enrolled. It is particularly challenging for individuals with serious mental illness to
successfully navigate the Medicaid and social security disability application process. The
support of a person’s treatment professional in that process can make the difference between
expedited approval or years of appeals. By ensuring that individuals have the benefits assistance
they need, often provided by case managers, community support specialists, and hospital-based
social workers, the State can draw down federal funding for community-based services.

The State has nonetheless emphasized State grants for key services like PACT and crisis
services. Rather than using data on Medicaid billing to assess the ability to reduce grants for
Medicaid billable services like PACT, DMH has provided the same grant funding year after
year. 196 State grant dollars have not been used as startup funds and to fill gaps for the uninsured,
but have instead been ongoing, primary funding streams.

Instead, services could be paid for through Medicaid for eligible individuals. PACT, for
example, which is the highest intensity service provided in the community, has a Medicaid rate
of $27.50 per 15 minute unit in Mississippi, with a maximum number of 1600 units, or 400 hours
of PACT service per year. 197 For Medicaid recipients, the federal government matching
payment would cover 75%, or $33,000 of the $44,000 annual cost of PACT services if the
maximum number of units were provided. The State would contribute $11,000 in state dollars for
a full year of services. During 2017, Mississippi’s Medicaid managed care providers paid for
123 individuals to receive PACT services. 198 While it is troubling that only 123 individuals were
provided PACT through Medicaid managed care, because it would seem to suggest an under-

193
    Kaiser Family Foundation, “Mental Health Financing in the United States: A Primer”, April 2011, 8
[https://kaiserfamilyfoundation.files.wordpress.com/2013/01/8182.pdf]; Health Affairs,
“Accomplishments and Challenges in Medicaid Mental Health”, Oct. 2008, 22 (5), 76
[https://www.healthaffairs.org/doi/10.1377/hlthaff.22.5.73].
194
    Kaiser Family Foundation, Federal Medical Assistance Percentage FY 2018
[https://www.kff.org/medicaid/state-indicator/federal-matching-rate-and-
multiplier/?currentTimeframe=0&sortModel=%7B%22colId%22:%22Location%22,%22sort%22:%22asc
%22%7D].
195
    See id.
196
    See DMH, Program Performance Indicators and Measures FY2019, 11-2 [MS-00012444].
197
    AMA, Fee Schedule, 2 [https://medicaid.ms.gov/wp-
content/uploads/2014/03/CommunityMentalHealthCenter.pdf]; AMA, Administrative Code, 27
https://medicaid.ms.gov/wp-content/uploads/2014/10/AdminCode-Part_206.pdf].
198
    See Berkeley Research Group, supra note 101.

                                                 33
      Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 35 of 36
                                             Confidential Information, Subject to Protective Order


utilization of services or under enrollment in Medicaid, at the rate of $27.50 per hour, the State
share to provide these services to all these individuals came to $137,401. 199

The cost-differentials seen with PACT services are typical for all key community-based mental-
health services. For example, for individuals not needing the full array or intensity of services
offered through PACT, community support services might be used to provide intensive case
management, possibly in conjunction with other services like therapy, medication management,
and peer support. Community support services cost $14.88 per 15-minute unit, and are limited to
400 units per year. 200 For Medicaid recipients using the maximum units of service, the federal
government matching payment would cover 75%, or $4,464 of the $5,952 annual cost of
community support services. The State would contribute only $1,488 in state dollars for a full
year of services.

Another key service, mobile crisis, also known in Mississippi as “crisis response services”
provides 24/7 assessment, stabilization, and treatment of a person in mental health crisis, and is
aimed at preventing hospitalization.201 Crisis response services cost between $21.88 and $30.00
per 15-minute unit depending upon whether the response is by phone or in-person, and are
limited to 224 units per year. 202 For Medicaid recipients using the maximum units of service, the
federal government matching payment would cover 75%, or $5,040 of the $6,720 annual per
person cost of crisis response services. The State would contribute only $1,680 in state dollars
for the maximum number of crisis response services afforded in one year. During 2017,
Mississippi’s Medicaid managed care providers paid for crisis response services for 817
individuals. 203 The State share to provide these services to all 817 individuals came to
$41,965. 204 Once again, the low rate of service utilization for crisis services is surprising given
that these services are fundamental to keeping individuals out of hospitals, and are so much less
expensive than putting people into State hospitals.

The State has recently recognized that even relatively expensive community-based services are a
cost effective way to serve people with mental illness who have remained in the Hospital for
lengthy periods and are challenging to serve in the community. Recently, the State began
transitioning some individuals from the continuing stay unit of Mississippi State Hospital to
small staffed homes at a cost of over $200 per person per day. 205 Currently the full cost is borne
by the State, but DMH is exploring opportunities to use a Medicaid waiver to support this
population in the community. 206

199
    See id.
200
    AMA, Fee Schedule, 3 [https://medicaid.ms.gov/wp-
content/uploads/2014/03/CommunityMentalHealthCenter.pdf]; AMA, Administrative Code, 21
https://medicaid.ms.gov/wp-content/uploads/2014/10/AdminCode-Part_206.pdf].
201
    AMA, Administrative Code, 18 [https://medicaid.ms.gov/wp-content/uploads/2014/10/AdminCode-
Part_206.pdf].
202
    AMA, Fee Schedule, 3 [https://medicaid.ms.gov/wp-
content/uploads/2014/03/CommunityMentalHealthCenter.pdf].
203
    See Berkeley Research Group, supra note 101; Email from Berkeley Research Group, July 26, 2018.
204
    See Berkeley Research Group, supra note 101.
205
    Allen Deposition, 96-99.
206
    Id. at 91, 96-98.

                                                 34
   Case 3:16-cv-00622-CWR-FKB Document 152-3 Filed 01/21/19 Page 36 of 36
                                             Confidential Information, Subject to Protective Order



Conclusion
It is possible for Mississippi to accomplish its stated goal of serving people in the most integrated
setting as required by the Americans with Disabilities Act. In order to do so, the State will need
to realign and maximize funding, expand critical community-based services and make them
available throughout the State, establish strong coordination and collaboration across different
components of the system, provide robust oversight and technical assistance, and use data to
continuously refine and improve the service system.




                                                 35
